DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horita et al. (US 2009/0103121).
Regarding claim 1, Horita et al. (hereinafter Horita) teaches an information processing apparatus comprising: a setting unit 270 configured to set one or more colorimetric regions in an image to be formed based on image data [0185](Fig. 7); and a transmission unit 30 configured to transmit a print job to an image forming apparatus [0103], the print job including the image data and colorimetric region information indicating the one or more colorimetric regions [0124], wherein the setting unit has a first mode under which the setting unit selects, based on a selection criterion, a colorimetric region in the image to be formed based on the image data (automatically designate [0130]), and a second mode under which a user designates the colorimetric region (manually designate [0130]) (Fig. 7).
Regarding claim 2, Horita teaches the information processing apparatus according to claim 1, wherein the selection criterion includes a first condition under which the colorimetric region is selected from regions with a maximum value of a color difference being equal to or smaller than a predetermined value, in the image to be formed based on the image data [0158] (Fig. 11).
Regarding claim 7, Horita teaches the information processing apparatus according to claim 1, wherein the setting unit is further configured to display, on a display unit 32, the colorimetric region selected by the setting unit when the first mode is set and the colorimetric region designated by the user when the second mode is set [0134-0135].
Regarding claim 8, Horita teaches the information processing apparatus according to claim 7, wherein the setting unit is further configured to determine color values of the colorimetric regions displayed on the display unit based on the image data, and display the color values on the display unit (Fig. 8A and 8B) [0135].
Regarding claim 9, Horita teaches the information processing apparatus according to claim 7, wherein the setting unit displays the image to be formed based on the image data on the display unit 32, and displays the colorimetric region selected by the setting unit and the colorimetric region designated by the user on the display unit to overlap the image displayed on the display unit 32 (Fig. 6).
Regarding claim 10, Horita teaches the information processing apparatus according to claim 7, wherein the setting unit is further configured to receive a first user input with which whether the colorimetric regions displayed on the display unit are to be used is selected (Fig. 8A), and the one or more colorimetric regions indicated by the colorimetric region information is the colorimetric region selected to be used by the first user input (Fig. 6 shows all the regions added in reference numeral 520).
Regarding claim 11, Horita teaches the information processing apparatus according to claim 1, wherein the setting unit is further configured to receive, when the first mode (automatic) is set, a second user input with which a selected region in the image to be formed based on the image data is designated, and select, when the selected region is designated by the second user input, the colorimetric region in the selected region (confirmation prompt, Fig. 8B).
Regarding claim 12, Horita teaches the information processing apparatus according to claim 1, wherein switching between the first mode and the second mode is configured to be enabled before the transmission unit transmits the print job (Fig. 7 before user clicks END) [0155].
Regarding claim 13, Horita teaches a non-transitory computer readable storage medium storing a program, the program including an instruction causing, when executed by one or more processors of a computer including the one or more processors, the computer to [0074]: set one or more colorimetric regions in an image to be formed based on image data, according to at least one of a first mode and a second mode [0130]; and transmit a print job to an image forming apparatus, the print job including the image data and colorimetric region information indicating the one or more colorimetric regions [0104], wherein the first mode includes selecting, based on a selection criterion, a colorimetric region in the image to be formed based on the image data (automatically designate [0130]), and the second mode includes designating, by a user, the colorimetric region (manually designate [0130]).
Regarding claim 14, Horta teaches an image forming system comprising: an information processing apparatus 30; and an image forming apparatus 20, wherein the information processing apparatus 30 includes a setting unit 200 configured to set one or more colorimetric regions in an image to be formed based on image data [0120], and a transmission unit configured to transmit a print job to an image forming apparatus [0156], the print job including the image data and colorimetric region information indicating the one or more colorimetric regions [0180], the image forming apparatus 20 includes an image forming unit configured to form the image on a sheet based on the image data included in the print job [0103], a colorimetric unit 11 configured to measure a color value of the one or more colorimetric regions in the image formed on the sheet [0105], and a control unit configured to control an image forming condition, based on a result of measuring the color value of each of the one or more colorimetric regions by the colorimetric unit and a data value, indicated by the image data, corresponding to each of the one or more colorimetric regions [0107], and the setting unit has a first mode under which the setting unit selects, based on a selection criterion, a colorimetric region in the image to be formed based on the image data (automatic extraction (Fig. 7)), and a second mode under which a user designates the colorimetric region (manual extraction (Fig. 7)).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 11, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-11, 13, and 14 of copending Application No. 17/714,605 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims language is just reworded or replaced with known equivalents.
Claim 1: an information processing apparatus comprising: a setting unit configured to set one or more colorimetric regions in an image to be formed based on image data (claim 1, selection unit); and a transmission unit configured to transmit a print job to an image forming apparatus (claim 1, transmission unit), the print job including the image data and colorimetric region information indicating the one or more colorimetric regions (claim 1, the selection unit selects the colorimetric regions in an image based on the image data therefore the print job has image data and colorimetric region information), wherein the setting unit has a first mode under which the setting unit selects, based on a selection criterion, a colorimetric region in the image to be formed based on the image data (claim 1, the selection unit sets based on selection criterion), and a second mode under which a user designates the colorimetric region (claim 1, user input via input/output control unit).
Claim 2: The information processing apparatus according to claim 1, wherein the selection criterion includes a first condition under which the colorimetric region is selected from regions with a maximum value of a color difference being equal to or smaller than a predetermined value, in the image to be formed based on the image data (claim 9).
Claim 3: The information processing apparatus according to claim 2, wherein the selection criterion includes a second condition under which the colorimetric region is selected from regions with a number of sequential pixels in a first direction is larger than a predetermined number, from among regions satisfying the first condition (claim 10).
Claim 4: The information processing apparatus according to claim 3, wherein the first direction is a direction orthogonal to a conveyance direction of a sheet when the image is formed on the sheet by the image forming apparatus based on the image data (claim 11).
Claim 5: The information processing apparatus according to claim 1, wherein when the colorimetric region designated by the user under the second mode does not satisfy a predetermined criterion (no color value having a ratio of number of pixels exceeding a threshold), the setting unit prompts the user to designate the colorimetric region again (claim 6, re-input) .
Claim 7: The information processing apparatus according to claim 1, wherein the setting unit is further configured to display, on a display unit, the colorimetric region selected by the setting unit when the first mode is set and the colorimetric region designated by the user when the second mode is set (claim 3).
Claim 8: The information processing apparatus according to claim 7, wherein the setting unit is further configured to determine color values of the colorimetric regions displayed on the display unit based on the image data, and display the color values on the display unit (Claim 3)
Claim 11: The information processing apparatus according to claim 1, wherein the setting unit is further configured to receive, when the first mode is set, a second user input (target color) with which a selected region in the image to be formed based on the image data is designated, and select, when the selected region is designated by the second user input, the colorimetric region in the selected region (Claim 2).
Claim 13: A non-transitory computer readable storage medium storing a program, the program including an instruction causing, when executed by one or more processors of a computer including the one or more processors, the computer to: set (select) one or more colorimetric regions in an image to be formed based on image data (claim 13), according to at least one of a first mode and a second mode; and transmit a print job to an image forming apparatus (claim 13), the print job including the image data and colorimetric region information indicating the one or more colorimetric regions (claim 13), wherein the first mode (select) includes selecting, based on a selection criterion, a colorimetric region in the image to be formed based on the image data (claim 13), and the second mode (receive a first user input) includes designating, by a user, the colorimetric region (claim 13).
Claim 14: An image forming system comprising: an information processing apparatus (claim 14); and an image forming apparatus (claim 14), wherein the information processing apparatus includes a setting unit configured to set one or more colorimetric regions in an image to be formed based on image data (selection unit (claim 14)), and a transmission unit configured to transmit a print job to an image forming apparatus (claim 14), the print job including the image data and colorimetric region information indicating the one or more colorimetric regions (claim 14), the image forming apparatus includes an image forming unit configured to form the image on a sheet based on the image data included in the print job (claim 14), a colorimetric unit configured to measure a color value of the one or more colorimetric regions in the image formed on the sheet (claim 14), and a control unit configured to control an image forming condition, based on a result of measuring the color value of each of the one or more colorimetric regions by the colorimetric unit and a data value, indicated by the image data, corresponding to each of the one or more colorimetric regions (claim 14), and the setting unit has a first mode under which the setting unit selects, based on a selection criterion, a colorimetric region in the image to be formed based on the image data (the selection unit is configured to select, this is the first mode (claim 14)), and a second mode under which a user designates the colorimetric region (input/output control unit configured to receive a first user input (claim 14)).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.V.D/
Examiner, Art Unit 2852                                                                                                                                                                                             
/ROY Y YI/Primary Examiner, Art Unit 2852